Name: Commission Implementing Regulation (EU) NoÃ 1355/2013 of 17Ã December 2013 amending Annex I to Regulation (EC) NoÃ 669/2009 implementing Regulation (EC) NoÃ 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural activity;  trade;  health;  tariff policy
 Date Published: nan

 18.12.2013 EN Official Journal of the European Union L 341/35 COMMISSION IMPLEMENTING REGULATION (EU) No 1355/2013 of 17 December 2013 amending Annex I to Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at the points of entry into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least quarterly, taking into account at least the sources of information referred to in that Article. (3) The occurrence and relevance of food incidents notified through the Rapid Alert System for Food and Feed, the findings of missions to third countries carried out by the Food and Veterinary Office, as well as the quarterly reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009 indicate that the list should be amended. (4) In particular, the list should be amended by deleting the entries for commodities for which the available information indicates an overall satisfactory degree of compliance with the relevant safety requirements provided for in Union legislation and for which an increased level of official controls is therefore no longer justified. The entries in the list concerning hazelnuts from Azerbaijan, mace, ginger and curcuma from India, mace from Indonesia and brassica vegetables from Thailand should therefore be deleted. (5) In order to ensure consistency and clarity, it is appropriate to replace Annex I to Regulation (EC) No 669/2009 by the text set out in the Annex to this Regulation. (6) Regulation (EC) No 669/2009 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). ANNEX ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%) Dried grapes (vine fruit) 0806 20 Afghanistan (AF) Ochratoxin A 50 (Food)  Groundnuts (peanuts), in shell  1202 41 00 Brazil (BR) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91; 2008 11 96; 2008 11 98 (Feed and food) Strawberries (frozen) 0811 10 China (CN) Norovirus and hepatitis A 5 (Food) Brassica oleracea (other edible Brassica, Chinese Broccoli ) (2) ex 0704 90 90 40 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (3) 20 (Food  fresh or chilled) Dried Noodles ex 1902 11 00; ex 1902 19 10; ex 1902 19 90; ex 1902 20 10; ex 1902 20 30; ex 1902 20 91; ex 1902 20 99; ex 1902 30 10; ex 1902 30 10 10 10 10 10 10 10 10 10 91 China (CN) Aluminium 10 (Food) Pomelos ex 0805 40 00 31; 39 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (4) 20 (Food  fresh) Tea, whether or not flavoured 0902 China (CN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (5) 10 (Food)  Aubergines  0709 30 00; ex 0710 80 95 72 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (6) 10  Bitter melon (Momordica charantia)  ex 0709 99 90; ex 0710 80 95 70 70 (Food  fresh, chilled or frozen vegetables)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 10 10 Dominican Republic (DO) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (6) 20  Peppers (sweet and other than sweet) (Capsicum spp.)  0709 60 10; ex 0709 60 99 20 (Food  fresh, chilled or frozen vegetables)  0710 80 51; ex 0710 80 59 20  Oranges (fresh or dried)  0805 10 20; 0805 10 80 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (7) 10  Strawberries  0810 10 00 (Food fresh fruits) Peppers (sweet and other than sweet) (Capsicum spp.) 0709 60 10; ex 0709 60 99; 20 Egypt (EG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (8) 10 (Food  fresh, chilled or frozen) 0710 80 51; ex 0710 80 59 20  Capsicum annuum, whole  0904 21 10 India (IN) Aflatoxins 10  Capsicum annuum, crushed or ground  ex 0904 22 00 10  Dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum)  0904 21 90  Curry (chilli products)  0910 91 05  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 (Food  dried spices)  Nutmeg (Myristica fragrans)  0908 11 00; 0908 12 00 Indonesia (ID) Aflatoxins 20 (Food  dried spices)  Peas with pods (unshelled)  ex 0708 10 00 40 Kenya (KE) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (9) 10  Beans with pods (unshelled)  ex 0708 20 00 40 (Food  fresh and chilled) Mint ex 1211 90 86 30 Morocco (MA) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (10) 10 (Food  fresh herb) Dried beans 0713 39 00 Nigeria (NG) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (11) 50 (Food) Watermelon (Egusi, Citrullus lanatus) seeds and derived products ex 1207 70 00; ex 1106 30 90; ex 2008 99 99 10 30 50 Sierra Leone (SL) Aflatoxins 50 (Food) Peppers (other than sweet) (Capsicum spp.) ex 0709 60 99 20 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (12) 10 (Food  fresh)  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Salmonella (13) 10  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30 (Food  fresh herbs)  Coriander leaves  ex 0709 99 90 72 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (14) 10  Basil (holy, sweet)  ex 1211 90 86 20 (Food  fresh herbs)  Yardlong beans (Vigna unguiculata spp. sesquipedalis)  ex 0708 20 00; ex 0710 22 00 10 10 Thailand (TH) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (14) 20  Aubergines  0709 30 00; ex 0710 80 95 72 (Food  fresh, chilled or frozen vegetables)  Sweet Peppers (Capsicum annuum)  0709 60 10; 0710 80 51 Turkey (TR) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (15) 10 (Food  fresh, chilled or frozen vegetables) Dried grapes (vine fruit) 0806 20 Uzbekistan (UZ) Ochratoxin A 50 (Food)  Coriander leaves  ex 0709 99 90 72 Vietnam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (16) 20  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30  Parsley  ex 0709 99 90 40 (Food  fresh herbs)  Okra  ex 0709 99 90 20 Vietnam (VN) Pesticide residues analysed with multi-residue methods based on GC-MS and LC-MS or with single-residue methods (16) 20  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 20 (Food  fresh) (1) Where only certain products under any CN code are required to be examined and no specific subdivision under that code exists in the goods nomenclature, the CN code is marked ex . (2) Species of Brassica oleracea L. convar. Botrytis (L) Alef var. Italica Plenck, cultivar alboglabra. Also known as Kai Lan , Gai Lan , Gailan , Kailan , Chinese bare Jielan . (3) In particular residues of: Chlorfenapyr, Fipronil (sum fipronil + sulfone metabolite (MB46136) expressed as fipronil), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Acetamiprid, Dimethomorph, Propiconazole. (4) In particular residues of: Triazophos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Parathion-methyl (sum of Parathion-methyl and paraoxon-methyl expressed as Parathion-methyl), Phenthoate, Methidathion. (5) In particular residues of: Buprofezin; Imidacloprid; Fenvalerate and Esfenvalerate (sum of RS & SR isomers); Profenofos; Trifluralin; Triazophos; Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)). (6) In particular residues of: Amitraz (amitraz including the metabolites containing the 2,4 -dimethylaniline moiety expressed as amitraz), Acephate, Aldicarb (sum of aldicarb, its sulfoxide and its sulfone, expressed as aldicarb), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Chlorfenapyr, Chlorpyrifos, Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Diafenthiuron, Diazinon, Dichlorvos, Dicofol (sum of p, p' and o,p' isomers), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Fenamidone, Imidacloprid, Malathion (sum of malathion and malaoxon expressed as malathion), Methamidophos, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Monocrotophos, Oxamyl, Profenofos, Propiconazole, Thiabendazole, Thiacloprid. (7) In particular residues of: Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Cyfluthrin (cyfluthrin including other mixtures of constituent isomers (sum of isomers)) Cyprodinil, Diazinon, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Ethion, Fenitrothion, Fenpropathrin, Fludioxonil, Hexaflumuron, Lambda-cyhalothrin, Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Oxamyl, Phenthoate, Thiophanate-methyl. (8) In particular residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Chlorpyrifos, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Cyproconazole, Dicofol (sum of p, p' and o,p' isomers), Difenoconazole, Dinotefuran, Ethion, Flusilazole, Folpet, Prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-Trichlorophenol moiety expressed as prochloraz), Profenofos, Propiconazole, Thiophanate-methyl, Triforine. (9) In particular residues of: Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Chlorpyrifos, Acephate, Methamidophos, Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Diafenthiuron, Indoxacarb as sum of the isomers S and R. (10) In particular residues of: Chlorpyrifos, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Endosulfan (sum of alpha- and beta-isomers and endosulfan-sulphate expresses as endosulfan), Hexaconazole, Parathion-methyl (sum of Parathion-methyl and paraoxon-methyl expressed as Parathion-methyl), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Flutriafol, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Flubendiamide, Myclobutanyl, Malathion (sum of malathion and malaoxon expressed as malathion). (11) In particular residues of Dichlorvos. (12) In particular residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Triazophos, Malathion (sum of malathion and malaoxon expressed as malathion), Profenofos, Prothiofos, Ethion, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Triforine, Procymidone, Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride). (13) Reference method EN/ISO 6579 or a method validated against it as referred to in Article 5 of Commission Regulation (EC) No 2073/2005 (OJ L 338, 22.12.2005, p. 1). (14) In particular residues of: Acephate, Carbaryl, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Chlorpyrifos, Chlorpyrifos-methyl, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Ethion, Malathion (sum of malathion and malaoxon expressed as malathion), Metalaxyl and metalaxyl-M (metalaxyl including other mixtures of constituent isomers including metalaxyl-M (sum of isomers)), Methamidophos, Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Monocrotophos, Profenofos, Prothiofos, Quinalphos, Triadimefon and Triadimenol (sum of triadimefon and triadimenol), Triazophos, Dicrotophos, EPN, Triforine. (15) In particular residues of: Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Oxamyl, Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Clofentezine, Diafenthiuron, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Formetanate: Sum of formetanate and its salts expressed as formetanate(hydrochloride), Malathion (sum of malathion and malaoxon expressed as malathion), Procymidone, Tetradifon, Thiophanate-methyl. (16) In particular residues of: Carbofuran (sum of carbofuran and 3-hydroxy-carbofuran expressed as carbofuran), Carbendazim and benomyl (sum of benomyl and carbendazim expressed as carbendazim), Chlorpyrifos, Profenofos, Permethrin (sum of isomers), Hexaconazole, Difenoconazole, Propiconazole, Fipronil (sum fipronil + sulfone metabolite (MB46136) expressed as fipronil), Propargite, Flusilazole, Phenthoate, Cypermethrin (cypermethrin including other mixtures of constituent isomers (sum of isomers)), Methomyl and Thiodicarb (sum of methomyl and thiodicarb expressed as methomyl), Quinalphos, Pencycuron, Methidathion, Dimethoate (sum of dimethoate and omethoate expressed as dimethoate), Fenbuconazole.